UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 – July 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Annual report 7 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Summary of dividend reinvestment plan 17 Trustee approval of management contract 19 Financial statements 24 Federal tax information 96 Shareholder meeting results 96 About the Trustees 98 Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: The first half of 2014 proved to be an exceptional time for U.S. equities, with markets exhibiting great resilience in the face of rising geopolitical strife around the world. Then, after hovering near record lows earlier in the year, volatility spiked in mid-summer, generated by escalating military conflicts in Ukraine, Iraq, and Gaza, as well as concern that the U.S. Federal Reserve would raise interest rates sooner than expected because of an improving U.S. economy. We believe that the fundamentals of the U.S. economy and equity markets are sound. Unemployment has declined significantly and second-quarter GDP growth has reaccelerated after the weather-related slowdown in the first three months of 2014. The stock market advance appears to be on solid footing, in our opinion, with valuations in the middle of their historic ranges, a strong corporate earnings outlook, and a rise in merger-and-acquisition activity. Moreover, government bonds have generally performed well, as have other fixed-income securities. Abroad, however, we note headwinds. Unemployment in Europe remains stubbornly high. Also, the European Union has imposed economic sanctions on Russia as a penalty for its annexation of Ukraine’s Crimea region, and these appear to be having a negative impact on Europe’s tentative recovery, which stalled in the second quarter. The recent uptick in volatility and modest stock market retreat serve as a clear reminder that markets will experience inevitable ups and downs. That’s why Putnam offers a wide range of strategies for all environments, including products designed to manage risk during periods of higher volatility. As we advance into the second half of the year, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and tolerance for risk. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Premier Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the 12months ended July31, 2014? It was a generally favorable environment for taking prepayment and credit risk, but there was occasional volatility. As the period began, investors were trying to determine when the Federal Reserve would begin scaling back its stimulative $85-billion-per-month bond-buying program. The Fed continued this pace of bond buying through December, responding to a relatively weak economic backdrop that included a disappointing September employment report. At its December policy meeting, the central bank announced that it would begin reducing its asset purchases by $10 billion per month in January, citing improving labor market conditions as its rationale. Amid continued economic uncertainty, investors reacted with caution, pushing bond prices down and yields higher. The yield on the benchmark 10-year U.S. Treasury finished 2013 at 3.04%, which would prove to be the high-water mark for the period as a whole. The U.S. economy shrank early in the new year — its first quarterly contraction since 2011 — partly due to severe weather in some of the nation’s most densely populated regions that suppressed spending by consumers and businesses. A short-lived upheaval in the currencies of several emerging-market [EM] countries also contributed to investors’ risk-averse mood. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/14. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 14. Premier Income Trust 5 By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks, as well as by the performance of credit-sensitive bonds, particularly high yield. Treasury yields remained low during the balance of the period, partly as a result of global demand for longer-maturity bonds. Concern about capital flight from Russia due to the Ukraine crisis, along with unrest in the Middle East related to developments in Iraq, prompted investors to once again seek the perceived safety of Treasuries. Demand also received a boost in June when the European Central Bank [ECB] implemented a negative deposit rate of –0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Using 10-year Treasury yields as an indicator of the movement of interest rates generally, rates began the period at 2.74%, reached a period high of 3.04% in December, and ended the period at 2.58%. Turning to performance, which holdings and strategies had the biggest influence on the fund’s results? Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality will vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Premier Income Trust mortgage obligations [CMOs], were the biggest contributors to performance. During the period’s first half, higher interest rates limited the opportunities for refinancing the mortgages underlying our CMO holdings, and the resulting slower prepayment speeds helped boost the securities’ values. Although rates fell during the period’s second half, the decline wasn’t severe enough to trigger substantial mortgage refinancing. As a result, prepayment speeds that continued to be slower than expected provided ongoing support for the values of our CMO positions. Our holdings of subordinated mezzanine commercial mortgage-backed securities [CMBS], which offered relatively high yields at what we believed were acceptable risks, also bolstered the fund’s return. CMBS were aided by investor demand for higher-yielding securities, supportive commercial real estate fundamentals, and the prospect of increased global liquidity in light of the ECB’s June policy announcement. Investments in high-yield bonds provided a further boost to the fund’s return for the This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 7/31/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 period as a whole, although outflows from the asset class hindered performance in July. The asset class benefited from consistent investor demand during most of the period, solid corporate fundamentals, a low level of defaults, an improving U.S. economy, and a rallying stock market. Overseas, our EM debt allocation — primarily U.S.-dollar-denominated holdings in Argentina — also worked well despite volatility resulting from court rulings pertaining to bonds issued under New York securities law. On the downside, our interest-rate and yield-curve positioning hampered performance. The fund was defensively positioned for a rising-rate environment and a steepening yield curve. In the United States, the Fund’s duration — a key measure of interest-rate sensitivity — was negative on a net basis, which would have helped the fund’s return had rates generally risen during the period. However, U.S. rates rose in the first half of the period and declined in the second half, while the yield curve moderately flattened. Outside the United States, term-structure positioning in Japan, the United Kingdom, and Australia also dampened the fund’s return. A long-duration position in Greece held against a short position in Germany helped as Greek yields tightened versus German yields. This strategy This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivatives contracts. 8 Premier Income Trust partially offset the negative impact of our non-U.S. duration positioning. How did the fund’s active currency strategy affect performance? Overall, it was a modest detractor from performance. Long positions in the Norwegian krone and the Brazilian real, which were weaker than the U.S. dollar during the period, along with short positions in the Swiss franc and the Australian dollar, worked against the fund’s return. A beneficial long position in the euro helped mitigate the overall negative result from our currency strategy. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. Additionally, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how are you positioning the fund? Late in the period, it appeared that the U.S. economy was transitioning to a more normal growth pattern. In our view, U.S. gross domestic product could grow at a 3% to 3.5% rate during the second half of 2014, which we believe would lead to higher interest rates. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust 9 Against this backdrop, we have limited exposure on the 3- to 7-year portion of the yield curve, since we believe this is the area of the curve that would be most affected by the ongoing reduction in the Fed’s bond-buying program. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we continue to have a generally positive view toward taking credit and prepayment risk. We plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine CMBS, high-yield bonds, and peripheral European sovereign bonds, respectively. Concerning prepayment risk, we will continue to seek to capitalize on anticipated slower prepayment speeds through allocations to CMOs. Lastly, as of period-end, yields remained elevated among non-agency RMBS to compensate investors for somewhat greater liquidity risk in the sector. We believe this sector may normalize in the months ahead, and if it does, our non-agency RMBS holdings may benefit. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. 10 Premier Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Premier Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 7/31/14 Lipper General Barclays Bond Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 7.31% 7.02% 6.39% 7.85% 10 years 87.58 93.51 52.59 132.29 Annual average 6.49 6.82 4.32 8.50 5 years 64.28 56.43 17.79 89.41 Annual average 10.44 9.36 3.33 12.73 3 years 19.86 8.43 6.94 29.67 Annual average 6.22 2.74 2.26 8.87 1 year 9.49 10.29 2.01 11.06 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/14, there were 30, 23, 19, 16, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 7/31/14 Distributions Number 12 Income $0.312 Capital gains — Total Share value NAV Market price 7/31/13 $5.96 $5.25 7/31/14 6.20 5.47 Current rate (end of period) NAV Market price Current dividend rate* 5.03% 5.70% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Premier Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 NAV Market price Annual average Life of fund (since 2/29/88) 7.31% 7.08% 10 years 88.33 104.06 Annual average 6.53 7.39 5 years 76.95 71.32 Annual average 12.09 11.37 3 years 19.96 2.65 Annual average 6.25 0.87 1 year 9.88 9.83 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage- backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Premier Income Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2014, Putnam employees had approximately $486,000,000 and the Trustees had approximately $134,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Premier Income Trust 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Premier Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Premier Income Trust 17 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 18 Premier Income Trust Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and Premier Income Trust 19 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. The Trustees also considered that the fund’s shareholders most recently approved the fund’s current fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer 20 Premier Income Trust group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available Premier Income Trust 21 to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper General Bond Funds (closed-end)) for the one-year, three-year and five-year periods ended December31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 3rd Five-year period 3rd For the one-year period ended December 31, 2013, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2013, there were 26, 23 and 17 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking 22 Premier Income Trust best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Premier Income Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Premier Income Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust (the fund), including the fund’s portfolio, as of July 31, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 19, 2014 Premier Income Trust 25 The fund’s portfolio 7/31/14 MORTGAGE-BACKED SECURITIES (47.9%)* Principal amount Value Agency collateralized mortgage obligations (19.7%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.992s, 2032 $551,322 $811,525 IFB Ser. 3408, Class EK, 25.181s, 2037 183,405 264,435 IFB Ser. 2979, Class AS, 23.716s, 2034 57,008 72,970 IFB Ser. 3072, Class SM, 23.239s, 2035 333,886 473,110 IFB Ser. 3072, Class SB, 23.093s, 2035 299,067 420,880 IFB Ser. 3998, Class KS, IO, 6.548s, 2027 3,845,431 645,011 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 4,822,065 861,124 IFB Ser. 319, Class S2, IO, 5.848s, 2043 3,303,840 792,195 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 7,451,835 1,684,636 IFB Ser. 317, Class S3, IO, 5.828s, 2043 8,574,102 1,982,163 IFB Ser. 325, Class S1, IO, 5.798s, 2044 6,817,615 1,541,054 IFB Ser. 326, Class S2, IO, 5.798s, 2044 21,779,302 5,168,174 IFB Ser. 308, Class S1, IO, 5.798s, 2043 5,560,203 1,381,321 IFB Ser. 269, Class S1, IO, 5.798s, 2042 5,641,738 1,260,703 IFB Ser. 314, Class AS, IO, 5.738s, 2043 4,159,326 961,055 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,605,854 1,502,832 Ser. 4000, Class PI, IO, 4 1/2s, 2042 3,896,457 831,894 Ser. 4024, Class PI, IO, 4 1/2s, 2041 6,477,637 1,408,371 Ser. 4193, Class PI, IO, 4s, 2043 8,674,251 1,518,008 Ser. 304, Class C53, IO, 4s, 2032 4,230,473 763,135 Ser. 303, Class C19, IO, 3 1/2s, 2043 8,018,066 1,855,523 Ser. 304, Class C22, IO, 3 1/2s, 2042 4,547,180 1,046,096 Ser. 4122, Class AI, IO, 3 1/2s, 2042 10,061,915 1,567,751 Ser. 4122, Class CI, IO, 3 1/2s, 2042 9,117,200 1,421,275 Ser. 4105, Class HI, IO, 3 1/2s, 2041 4,486,133 671,754 Ser. 304, IO, 3 1/2s, 2027 8,509,829 1,078,110 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,252,594 800,770 Ser. 4165, Class TI, IO, 3s, 2042 19,333,160 2,691,176 Ser. 4183, Class MI, IO, 3s, 2042 8,567,663 1,207,184 Ser. 4210, Class PI, IO, 3s, 2041 6,006,266 668,432 Ser. 304, Class C45, IO, 3s, 2027 7,816,609 913,649 Ser. T-57, Class 1AX, IO, 0.004s, 2043 4,280,712 47,070 FRB Ser. 3326, Class WF, zero%, 2035 3,156 2,620 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.97s, 2036 302,399 566,148 IFB Ser. 07-53, Class SP, 23.632s, 2037 287,209 420,166 IFB Ser. 08-24, Class SP, 22.715s, 2038 295,162 427,989 IFB Ser. 05-75, Class GS, 19.785s, 2035 257,980 341,124 IFB Ser. 05-83, Class QP, 16.991s, 2034 360,642 459,139 IFB Ser. 13-101, Class HS, IO, 6.345s, 2043 3,478,541 926,962 IFB Ser. 13-81, Class US, IO, 6.095s, 2043 4,765,245 844,163 IFB Ser. 13-10, Class KS, IO, 6.045s, 2043 4,439,704 916,222 IFB Ser. 13-19, Class DS, IO, 6.045s, 2041 9,404,223 1,676,964 IFB Ser. 13-41, Class SP, IO, 6.045s, 2040 3,275,543 524,971 Ser. 12-134, Class SA, IO, 5.995s, 2042 6,250,704 1,511,184 26 Premier Income Trust MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 13-19, Class SK, IO, 5.995s, 2043 $5,733,987 $1,274,763 IFB Ser. 12-128, Class ST, IO, 5.995s, 2042 4,242,860 996,818 IFB Ser. 13-18, Class SB, IO, 5.995s, 2041 4,204,269 754,666 IFB Ser. 13-124, Class SB, IO, 5.795s, 2043 4,381,892 1,005,097 IFB Ser. 411, Class S1, IO, 5.795s, 2042 5,838,570 1,308,832 IFB Ser. 13-128, Class CS, IO, 5.745s, 2043 8,101,473 1,894,853 IFB Ser. 13-101, Class CS, IO, 5.745s, 2043 4,992,930 1,207,740 IFB Ser. 13-102, Class SH, IO, 5.745s, 2043 6,450,496 1,469,423 Ser. 374, Class 6, IO, 5 1/2s, 2036 660,251 132,862 Ser. 12-132, Class PI, IO, 5s, 2042 8,807,891 1,892,816 Ser. 10-13, Class EI, IO, 5s, 2038 155,214 3,171 Ser. 378, Class 19, IO, 5s, 2035 1,942,683 369,036 Ser. 3941, Class SA, IO, 4 1/2s, 2044 ## 4,865,000 904,586 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 2,377,071 616,921 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 19,029,679 3,798,514 Ser. 409, Class 81, IO, 4 1/2s, 2040 8,903,560 2,052,733 Ser. 409, Class 82, IO, 4 1/2s, 2040 10,905,448 2,568,306 Ser. 366, Class 22, IO, 4 1/2s, 2035 748,613 54,581 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,368,516 380,811 Ser. 418, Class C24, IO, 4s, 2043 7,032,438 1,670,204 Ser. 13-41, Class IP, IO, 4s, 2043 6,309,586 1,176,612 Ser. 13-44, Class PI, IO, 4s, 2043 6,080,038 1,025,294 Ser. 13-60, Class IP, IO, 4s, 2042 4,325,298 837,672 Ser. 12-96, Class PI, IO, 4s, 2041 4,032,289 691,497 Ser. 406, Class 2, IO, 4s, 2041 3,727,292 828,577 Ser. 406, Class 1, IO, 4s, 2041 2,585,154 574,163 Ser. 409, Class C16, IO, 4s, 2040 6,559,351 1,517,892 Ser. 418, Class C15, IO, 3 1/2s, 2043 14,650,040 3,292,825 Ser. 12-145, Class TI, IO, 3s, 2042 9,388,613 1,101,284 Ser. 13-35, Class IP, IO, 3s, 2042 7,920,925 946,798 Ser. 13-53, Class JI, IO, 3s, 2041 6,470,994 817,974 Ser. 13-23, Class PI, IO, 3s, 2041 8,170,725 806,369 Ser. 03-W10, Class 1, IO, 1.066s, 2043 668,131 18,321 Ser. 00-T6, IO, 0.74s, 2030 3,232,579 68,692 Ser. 99-51, Class N, PO, zero%, 2029 36,730 33,057 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.477s, 2037 6,146,010 783,676 IFB Ser. 11-56, Class MI, IO, 6.294s, 2041 5,783,448 1,234,246 Ser. 13-116, Class SA, IO, 5.998s, 2043 5,080,599 911,307 IFB Ser. 13-129, Class SN, IO, 5.994s, 2043 3,914,214 676,063 IFB Ser. 13-165, Class LS, IO, 5.994s, 2043 3,902,331 730,868 IFB Ser. 10-20, Class SC, IO, 5.994s, 2040 8,635,904 1,535,982 Ser. 13-182, Class LS, IO, 5.984s, 2043 4,149,411 938,590 Ser. 14-58, Class SA, IO, 5.944s, 2044 11,247,587 1,852,590 Ser. 13-149, Class MS, IO, 5.944s, 2039 7,093,011 1,198,081 IFB Ser. 12-77, Class MS, IO, 5.944s, 2042 3,717,737 880,212 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 3,153,526 597,593 Premier Income Trust 27 MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-99, Class AS, IO, 5.894s, 2043 $3,009,512 $675,575 IFB Ser. 10-151, Class SA, IO, 5.894s, 2040 2,210,686 389,258 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 5,451,000 1,108,733 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 5,599,000 1,168,679 Ser. 14-25, Class MI, IO, 5s, 2043 3,949,002 877,113 Ser. 13-22, Class IE, IO, 5s, 2043 6,409,513 1,333,260 Ser. 13-22, Class OI, IO, 5s, 2043 5,976,296 1,380,695 Ser. 13-3, Class IT, IO, 5s, 2043 5,330,910 1,223,301 Ser. 13-6, Class IC, IO, 5s, 2043 4,981,902 1,048,342 Ser. 12-146, Class IO, IO, 5s, 2042 4,867,384 1,090,148 Ser. 13-6, Class CI, IO, 5s, 2042 3,721,030 743,834 Ser. 13-130, Class IB, IO, 5s, 2040 4,312,202 505,165 Ser. 13-16, Class IB, IO, 5s, 2040 6,574,373 617,060 Ser. 11-41, Class BI, IO, 5s, 2040 3,918,430 462,009 Ser. 10-35, Class UI, IO, 5s, 2040 2,842,332 647,676 Ser. 10-20, Class UI, IO, 5s, 2040 5,104,498 963,627 Ser. 10-9, Class UI, IO, 5s, 2040 34,164,128 7,746,418 Ser. 09-121, Class UI, IO, 5s, 2039 10,899,299 2,559,700 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 9,653,294 2,123,725 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,941,388 416,952 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 2,395,421 261,197 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 679,937 123,816 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 10,166,417 1,909,660 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 22,655,546 4,841,028 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 10,234,257 2,251,214 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 6,069,695 1,343,658 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 2,396,786 398,274 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 7,574,642 1,162,026 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 3,051,867 353,345 Ser. 14-4, Class IC, IO, 4s, 2044 4,397,271 939,037 Ser. 13-165, Class IL, IO, 4s, 2043 3,601,250 609,548 Ser. 12-56, Class IB, IO, 4s, 2042 3,913,056 858,989 Ser. 12-47, Class CI, IO, 4s, 2042 10,119,781 2,204,269 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 17,599,457 2,629,887 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 5,984,198 942,277 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 7,699,301 1,262,300 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 11,406,582 1,721,709 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 15,674,503 2,133,927 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 8,272,913 1,282,136 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 8,417,132 1,904,428 Ser. 06-36, Class OD, PO, zero%, 2036 11,400 9,995 Commercial mortgage-backed securities (18.2%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,725,000 1,805,466 FRB Ser. 05-5, Class D, 5.214s, 2045 1,456,000 1,479,005 28 Premier Income Trust MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 $622,267 $310,138 Ser. 07-5, Class XW, IO, 0.373s, 2051 152,182,707 1,387,754 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 999,016 Ser. 05-PWR7, Class B, 5.214s, 2041 F 1,641,000 1,652,330 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.433s, 2039 1,554,000 1,560,993 Ser. 06-PW14, Class XW, IO, 0.639s, 2038 40,998,754 660,080 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.559s, 2047 950,000 1,006,573 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.783s, 2049 3,592,000 3,784,930 Ser. 06-C5, Class AJ, 5.482s, 2049 2,069,000 2,087,882 Ser. 13-GC11, Class D, 4.458s, 2046 1,983,000 1,898,636 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 917,000 918,100 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.117s, 2044 2,160,000 2,138,400 Ser. 07-CD5, Class XS, IO, 0.05s, 2044 57,103,846 253,663 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.796s, 2049 1,138,000 1,129,465 FRB Ser. 04-LB3A, Class E, 5.724s, 2037 654,568 654,568 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.172s, 2046 1,581,000 1,560,033 FRB Ser. 12-CR3, Class E, 4.768s, 2045 1,839,000 1,821,272 FRB Ser. 13-LC6, Class D, 4.289s, 2046 475,000 451,109 FRB Ser. 13-LC13, Class E, 3.719s, 2046 1,331,000 977,299 FRB Ser. 07-C9, Class AJFL, 0.843s, 2049 1,142,000 1,068,455 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.719s, 2039 46,781,277 649,212 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 993,000 1,022,041 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,150,394 575,197 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 3,357,000 3,568,739 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.01s, 2020 4,310,108 66,807 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 643,859 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.279s, 2044 1,093,000 1,097,820 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 1,054,000 1,052,946 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 1,127,000 1,118,322 FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,937,000 1,942,910 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 F 2,015,000 2,037,117 Premier Income Trust 29 MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 $1,268,000 $1,330,512 FRB Ser. 11-GC3, Class D, 5.541s, 2044 F 3,027,000 3,171,629 FRB Ser. 11-GC3, Class E, 5s, 2044 1,347,000 1,278,671 FRB Ser. GC10, Class D, 4.415s, 2046 1,784,000 1,644,313 Ser. 05-GG4, Class XC, IO, 0.704s, 2039 F 111,875,834 492,254 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.155s, 2030 (Cayman Islands) 729,000 499,365 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 1,000,000 893,753 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 2,589,000 2,708,612 FRB Ser. 06-LDP7, Class B, 5.866s, 2045 1,231,000 1,062,981 Ser. 06-LDP6, Class AJ, 5.565s, 2043 2,039,000 2,121,987 Ser. 06-LDP8, Class B, 5.52s, 2045 838,000 854,928 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 1,841,000 1,841,000 FRB Ser. 04-CBX, Class B, 5.021s, 2037 573,000 575,712 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,924,969 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.176s, 2051 1,675,000 1,717,339 FRB Ser. 07-CB20, Class C, 6.176s, 2051 1,904,000 1,788,084 FRB Ser. 11-C3, Class F, 5.567s, 2046 953,000 953,697 FRB Ser. 12-C8, Class E, 4.667s, 2045 2,961,000 2,937,890 FRB Ser. 12-LC9, Class E, 4.426s, 2047 628,000 609,059 FRB Ser. 13-C13, Class D, 4.056s, 2046 1,625,000 1,502,488 FRB Ser. 13-C13, Class E, 3.986s, 2046 1,489,000 1,197,708 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 1,865,000 1,382,525 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 1,249,000 897,032 Ser. 07-CB20, Class X1, IO, 0.135s, 2051 101,153,562 914,226 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 F 989,398 1,033,972 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,025,023 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 1,619,000 1,641,990 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,620,850 Ser. 06-C6, Class D, 5.502s, 2039 1,500,000 1,444,800 Ser. 07-C1, Class AJ, 5.484s, 2040 632,000 650,834 FRB Ser. 06-C6, Class C, 5.482s, 2039 2,113,000 2,062,816 FRB Ser. 06-C1, Class AJ, 5.276s, 2041 944,000 974,385 Ser. 04-C8, Class E, 4.986s, 2039 1,467,000 1,478,003 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 82,893 7 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.284s, 2051 917,000 1,024,014 FRB Ser. 05-CIP1, Class B, 5.236s, 2038 1,046,000 1,004,160 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 2,993,599 Ser. 05-MCP1, Class D, 5.023s, 2043 1,017,000 1,011,203 30 Premier Income Trust MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.721s, 2037 $87,358 $2,664 Ser. 07-C5, Class X, IO, 5.552s, 2049 2,159,067 117,669 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,283,000 1,303,143 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 893,000 869,871 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.082s, 2046 491,000 445,499 FRB Ser. 13-C10, Class E, 4.082s, 2046 1,496,000 1,320,070 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,480,000 2,566,242 Ser. 07-HQ11, Class C, 5.558s, 2044 1,369,000 1,379,541 FRB Ser. 06-HQ8, Class D, 5.495s, 2044 1,715,000 1,643,313 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,290,000 1,319,412 Ser. 04-IQ8, Class C, 5.3s, 2040 3,200,000 3,189,120 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 2,242,174 2,141,276 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 282,000 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,068,822 267,205 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 1,439,000 1,424,680 Ser. 13-C6, Class D, 4.353s, 2046 138,000 128,837 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 2,291,000 2,354,232 FRB Ser. 06-C25, Class AJ, 5.72s, 2043 1,491,000 1,520,969 Ser. 06-C24, Class AJ, 5.658s, 2045 1,973,000 2,027,652 Ser. 03-C9, Class E, 5.289s, 2035 1,415,313 1,424,158 Ser. 07-C34, IO, 0.333s, 2046 27,489,686 332,625 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.745s, 2035 1,749,933 1,627,963 FRB Ser. 05-C17, Class E, 5.41s, 2042 897,000 901,037 FRB Ser. 04-C15, Class G, 5.395s, 2041 1,500,000 1,458,750 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 1,094,000 980,990 FRB Ser. 13-LC12, Class D, 4.303s, 2046 1,373,000 1,263,232 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class E, 5s, 2045 1,243,000 1,199,122 FRB Ser. 11-C4, Class F, 5s, 2044 1,993,000 1,873,779 FRB Ser. 13-C18, Class D, 4.674s, 2046 851,000 806,741 FRB Ser. 13-UBS1, Class D, 4.633s, 2046 3,396,000 3,268,242 FRB Ser. 13-C15, Class D, 4.485s, 2046 1,786,000 1,655,957 FRB Ser. 12-C10, Class D, 4.459s, 2045 1,700,000 1,649,898 Ser. 14-C19, Class D, 4.234s, 2047 1,464,000 1,306,163 Ser. 13-C12, Class E, 3 1/2s, 2048 1,628,000 1,250,657 Premier Income Trust 31 MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (10.0%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.436s, 2036 $885,417 $815,734 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.22s, 2036 650,000 658,775 FRB Ser. 12-RR10, Class 9A2, 2.692s, 2035 2,320,000 2,169,432 Ser. 13-RR1, Class 1A2, 2.478s, 2035 1,510,000 1,266,135 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 11.812s, 2036 F 1,960,360 1,546,518 FRB Ser. 12-RR2, Class 5A12, 6.434s, 2036 1,350,000 1,287,900 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,970,000 1,832,100 FRB Ser. 14-RR2, Class 3A2, 1.116s, 2046 1,200,000 808,500 FRB Ser. 13-RR11, Class 6A3, 0.325s, 2035 1,200,000 1,036,800 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.533s, 2036 1,611,914 1,441,729 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.027s, 2034 79,080 12,534 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-4, Class 3A2, 2.53s, 2036 1,693,496 1,477,575 FRB Ser. 11-12, Class 2A2, 0.525s, 2035 2,080,000 1,820,000 Countrywide Alternative Loan Trust Ser. 06-26CB, Class A8, 6 1/4s, 2036 909,024 791,870 Ser. 06-11CB, Class 1A3, 6s, 2036 1,324,322 1,148,849 Ser. 05-46CB, Class A2, 5 1/2s, 2035 1,509,061 1,437,381 FRB Ser. 05-76, Class 2A1, 1.121s, 2036 969,870 872,010 FRB Ser. 05-38, Class A3, 0.505s, 2035 3,025,931 2,644,059 FRB Ser. 05-59, Class 1A1, 0.486s, 2035 910,391 755,624 FRB Ser. 05-51, Class 1A1, 0.474s, 2035 2,161,926 1,880,876 FRB Ser. 07-OA10, Class 2A1, 0.405s, 2047 862,262 737,234 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class M1, 0.785s, 2035 1,000,000 847,800 Countrywide Home Loans FRB Ser. 06-OA5, Class 1A1, 0.355s, 2046 954,972 800,267 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.554s, 2037 1,200,000 930,000 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.495s, 2034 959,997 875,824 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 746,898 1,304,617 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 2,002,000 2,765,223 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $5,294 5,282 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 2,000,000 1,987,500 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.685s, 2035 897,171 783,678 FRB Ser. 05-3, Class A2, 0.505s, 2035 1,055,363 948,349 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.545s, 2035 862,227 796,266 32 Premier Income Trust MORTGAGE-BACKED SECURITIES (47.9%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.971s, 2046 F $3,717,592 $2,620,902 FRB Ser. 07-QH1, Class A1, 0.315s, 2037 3,084,053 2,660,921 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.191s, 2046 4,846,937 4,459,182 FRB Ser. 06-AR3, Class A1B, 1.121s, 2046 2,281,760 1,860,775 FRB Ser. 05-AR19, Class A1C3, 0.655s, 2045 4,214,187 3,808,782 FRB Ser. 05-AR13, Class A1C3, 0.645s, 2045 8,486,163 7,489,039 FRB Ser. 05-AR8, Class 2AC2, 0.615s, 2045 2,527,580 2,271,031 FRB Ser. 05-AR11, Class A1B2, 0.605s, 2045 1,500,990 1,335,881 FRB Ser. 05-AR13, Class A1B2, 0.585s, 2045 1,804,830 1,635,176 FRB Ser. 05-AR17, Class A1B2, 0.565s, 2045 1,613,701 1,420,057 FRB Ser. 05-AR15, Class A1B2, 0.565s, 2045 2,833,882 2,507,702 FRB Ser. 05-AR19, Class A1C4, 0.555s, 2045 1,569,881 1,397,194 FRB Ser. 05-AR11, Class A1B3, 0.555s, 2045 3,543,081 3,153,342 FRB Ser. 05-AR8, Class 2AC3, 0.545s, 2045 879,177 786,863 FRB Ser. 05-AR6, Class 2A1C, 0.495s, 2045 1,138,517 1,018,973 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.321s, 2047 1,250,000 950,000 Total mortgage-backed securities (cost $338,120,396) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (32.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $756,626 $855,157 U.S. Government Agency Mortgage Obligations (32.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 F 10,136,934 10,974,358 4 1/2s, December 1, 2039 2,222,916 2,424,454 4s, November 1, 2041 788,872 832,507 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 1,499 1,545 5 1/2s, TBA, September 1, 2044 5,000,000 5,539,649 5 1/2s, TBA, August 1, 2044 5,000,000 5,544,531 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 5,647,445 6,154,174 4 1/2s, TBA, September 1, 2044 35,000,000 37,596,290 4 1/2s, TBA, August 1, 2044 35,000,000 37,682,421 4s, TBA, September 1, 2044 59,000,000 61,853,205 4s, TBA, August 1, 2044 59,000,000 62,028,358 3 1/2s, TBA, September 1, 2044 2,000,000 2,031,406 3 1/2s, TBA, August 1, 2044 2,000,000 2,037,188 3s, TBA, September 1, 2044 9,000,000 8,792,578 3s, TBA, August 1, 2044 9,000,000 8,815,781 Total U.S. government and agency mortgage obligations (cost $253,209,375) Premier Income Trust 33 CORPORATE BONDS AND NOTES (30.6%)* Principal amount Value Basic materials (2.2%) Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 $85,000 $90,914 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 681,000 847,845 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 365,000 380,513 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 486,000 512,730 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 250,000 248,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 465,475 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,120,000 1,120,000 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 210,000 234,150 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 420,000 438,375 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 340,000 333,200 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 450,000 477,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 36,225 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 200,000 205,750 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 118,000 121,540 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 486,000 521,235 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 601,000 641,568 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 357,000 415,905 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 318,000 330,720 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 480,000 495,360 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 206,000 226,600 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 400,000 428,000 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 100,000 140,257 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $661,000 718,838 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 500,000 503,750 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 107,125 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 615,000 621,150 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 230,000 232,300 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 615,000 695,719 34 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Basic materials cont. Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $526,000 $574,655 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 185,000 193,788 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 278,000 292,595 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 360,000 388,800 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 653,000 697,078 PQ Corp. 144A sr. notes 8 3/4s, 2018 315,000 337,050 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 225,000 239,625 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 460,000 487,025 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 76,000 83,220 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 320,000 315,200 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 200,000 208,500 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 118,000 134,520 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 75,000 79,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 95,000 101,175 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 45,338 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 480,000 526,800 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 335,000 365,988 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 285,000 293,550 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 125,000 124,063 Capital goods (1.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,065,000 1,144,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 974,000 1,105,490 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) ‡‡ 245,000 246,838 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 435,000 469,800 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 140,000 139,650 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 240,000 234,000 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 56,000 62,440 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 330,000 343,200 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 495,000 519,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 553,000 619,360 Premier Income Trust 35 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Capital goods cont. Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 $438,000 $413,910 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 26,000 13,520 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 200,000 195,000 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 260,000 264,550 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 211,054 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) $660,000 916,183 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 457,000 490,133 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 320,000 314,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 744,000 760,740 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 535,000 573,788 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 135,000 189,335 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 $330,000 351,038 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 695,000 708,900 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 210,000 226,275 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 185,000 192,863 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 845,000 895,700 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 308,952 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $100,000 106,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 662,000 693,445 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 105,000 114,713 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 95,000 95,950 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 195,000 204,750 Communication services (4.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 450,000 460,125 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 538,080 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 451,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 50,063 36 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 $296,000 $307,840 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,331,000 1,304,380 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 767,000 740,155 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 139,000 144,908 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 393,000 426,405 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 95,000 99,038 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 617,000 623,170 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 205,000 202,950 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 170,000 182,325 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 300,000 287,250 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 260,000 280,150 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 887,000 906,958 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 251,000 276,100 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 801,000 813,015 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 384,000 439,680 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 119,888 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 488,000 538,630 Inmarsat Finance PLC 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 325,000 321,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 190,000 191,900 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 344,803 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 278,000 289,120 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,317,000 1,346,633 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 305,000 299,281 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 332,000 361,050 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 85,000 90,525 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 44,000 46,805 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 150,000 155,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 137,275 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 235,000 193,875 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 250,000 251,250 Premier Income Trust 37 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Communication services cont. Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 $153,950 Numericable Group SA 144A sr. notes 6s, 2022 (France) $1,075,000 1,080,375 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 394,651 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 706,324 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $413,000 417,130 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 444,163 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 326,000 311,330 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 125,000 129,688 Sprint Capital Corp. company guaranty 6 7/8s, 2028 350,000 341,250 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 695,000 793,169 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 238,000 252,280 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 959,000 1,124,428 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 510,000 545,700 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 465,000 495,225 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 185,924 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 140,429 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 $855,000 897,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 175,000 182,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 480,000 501,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 455,000 468,081 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 680,000 1,017,043 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 200,000 291,337 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 433,405 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 535,000 759,375 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 968,186 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 677,000 989,168 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $375,000 378,750 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 140,683 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 535,000 930,112 38 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Communication services cont. WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $835,000 $925,806 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 225,000 234,563 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) EUR 290,000 388,810 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $254,000 274,003 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 205,000 202,438 Consumer cyclicals (4.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 395,000 391,050 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 196,000 219,030 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 255,000 258,825 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 687,768 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 383,000 419,864 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 430,000 430,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 132,000 120,120 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 535,000 561,081 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 225,000 230,625 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 235,000 246,750 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 140,000 146,825 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 360,000 383,850 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 137,000 113,368 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 459,000 458,426 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 237,350 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 100,000 100,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 886,000 1,010,040 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 49,000 54,145 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 505,000 555,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 165,000 166,238 Premier Income Trust 39 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Consumer cyclicals cont. Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 $140,000 $136,850 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 83,000 89,848 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 323,564 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 603,000 618,829 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 298,000 312,900 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 783,000 822,150 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 407,000 417,175 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 189,000 197,033 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 465,000 497,550 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 414,000 432,630 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 115,000 115,000 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 240,000 242,400 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 9,000 9,203 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 340,000 343,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 400,000 406,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 145,000 147,175 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 616,000 644,490 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 584,680 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $282,000 253,095 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 238,033 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 69,000 77,570 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 429,165 GTECH SpA jr. sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 515,000 739,656 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $352,000 370,480 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 175,000 177,406 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 245,000 251,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 295,000 312,700 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 862,050 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 175,000 176,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 665,000 661,675 40 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Consumer cyclicals cont. L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 $695,000 $774,925 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 190,000 199,500 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 130,000 137,475 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 187,000 189,338 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 530,000 508,800 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 200,000 200,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 256,000 269,120 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 319,000 341,330 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 640,000 649,600 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 410,000 443,825 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 378,000 382,725 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 255,000 293,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 225,000 243,281 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,206,979 1,333,712 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 301,000 321,318 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 220,000 232,100 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 260,000 264,550 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 200,000 212,000 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 598,000 608,465 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 666,000 705,960 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 338,000 366,730 Owens Corning company guaranty sr. unsec. notes 9s, 2019 211,000 264,200 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 440,000 410,300 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 365,000 376,863 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 235,000 249,100 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 165,000 166,650 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 265,000 298,125 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 388,000 389,940 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 81,600 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 90,000 96,525 Premier Income Trust 41 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Consumer cyclicals cont. ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 $555,000 $595,238 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 28,000 30,380 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 445,000 481,713 Schaeffler Finance BV 144A company guaranty sr. notes 4 1/4s, 2021 (Netherlands) 220,000 218,350 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 255,000 258,825 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 227,000 238,350 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 57,000 57,071 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 64,000 66,080 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 100,000 98,625 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 333,000 334,665 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 505,000 516,363 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 50,000 52,250 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 696,000 692,520 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 25,000 26,500 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,575 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 255,000 268,388 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 320,000 331,200 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 85,000 82,663 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 165,000 162,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 747,000 735,795 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 449,000 818,690 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $569,000 574,690 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 363,272 366,541 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 800,000 903,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 115,000 117,300 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 204,000 220,320 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 477,750 42 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Consumer staples (1.5%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $828,000 $879,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 400,000 400,000 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 235,000 229,125 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 195,000 196,463 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 113,563 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 585,000 570,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 219,750 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 115,000 110,688 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 285,000 280,725 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 925,000 955,063 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 454,000 827,332 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $310,000 303,025 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 161,200 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 263,000 272,205 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 170,000 173,825 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 804,000 798,975 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 150,000 162,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 866,700 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 141,075 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 225,000 244,125 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 320,000 320,000 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 540,000 548,100 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 535,000 599,200 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 135,469 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 340,000 367,200 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 100,000 105,000 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 305,000 312,625 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 481,000 530,303 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 223,000 228,018 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 330,000 341,344 Premier Income Trust 43 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Energy (6.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 $309,000 $325,223 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 363,375 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 574,000 591,220 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 355,000 232,525 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 300,000 299,250 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 324,000 328,050 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 484,000 515,460 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 205,000 205,513 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 260,000 256,100 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 260,000 258,050 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 694,000 725,230 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 357,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,350 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 145,000 211,845 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $115,000 122,763 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 216,000 215,460 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 250,000 255,313 Compressco Partners LP/Compressco Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 100,000 98,750 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 548,475 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 448,000 463,680 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 212,160 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 368,414 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $101,000 79,790 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 277,000 295,005 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 205,000 207,306 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 77,330 44 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 $405,000 $397,913 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 302,000 295,205 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 355,000 353,225 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 245,000 249,288 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 780,000 820,950 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 603,750 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,162,095 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 351,661 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 259,000 271,303 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 719,000 780,115 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 390,000 417,300 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,002,000 1,039,575 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 340,000 362,950 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 100,000 99,500 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 160,000 158,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 275,000 280,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 125,000 136,888 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 493,000 520,115 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 753,480 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 407,000 415,903 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 605,000 614,075 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 184,000 10 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,139,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 528,000 542,520 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 242,000 248,655 Premier Income Trust 45 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Energy cont. Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † $520,000 $416,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 845,000 822,168 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 180,000 196,200 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 250,000 270,625 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 270,000 292,275 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 460,000 473,800 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 211,000 208,363 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 200,000 190,000 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 595,000 566,738 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 543,000 581,010 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 270,000 271,350 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 400,000 384,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,109,635 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 145,782 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 988,858 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,705,000 3,112,200 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 2,067,000 1,238,133 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 30,000 26,407 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 280,000 278,597 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,315,000 1,236,088 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 6,158,000 5,734,638 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 320,000 320,800 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 2,120,000 1,310,160 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 402,322 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,754,640 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 211,000 234,738 46 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Energy cont. Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $181,000 $209,508 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 371,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 175,000 179,375 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 135,000 135,338 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 300,000 306,000 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 255,000 256,913 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 220,000 231,550 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 210,000 213,150 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 210,000 213,150 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 175,000 182,438 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 950,000 961,875 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 365,000 395,113 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 45,000 45,225 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 385,000 408,100 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 144,000 150,120 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 262,763 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 125,000 116,670 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $125,000 128,750 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 105,000 106,050 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 70,000 69,913 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 385,000 404,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 450,000 491,625 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 750,000 787,500 Financials (4.5%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 162,000 202,095 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,521,300 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 163,000 225,144 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 900,000 1,303,063 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $375,000 382,500 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,080,000 1,103,436 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 250,000 254,375 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 141,581 Premier Income Trust 47 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Financials cont. CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 $191,000 $190,045 CIT Group, Inc. sr. unsec. notes 5s, 2023 255,000 260,419 CIT Group, Inc. sr. unsec. notes 5s, 2022 315,000 325,238 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 328,600 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 155,000 154,225 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 518,175 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 405,650 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 262,000 206,980 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 190,000 195,700 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 373,000 371,135 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 598,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 693,353 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 706,000 750,125 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 244,000 222,040 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 475,000 486,875 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 486,000 683,161 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ $75,000 74,063 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 823,000 857,978 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 440,000 448,525 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 20,000 21,350 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 265,000 286,200 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 25,000 24,625 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 670,000 757,714 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 175,000 492,959 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) $320,000 352,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 177,000 190,275 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 505,000 537,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 185,000 188,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 484,030 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 35,000 37,450 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 200,000 200,000 48 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Financials cont. Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 $298,000 $304,705 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 535,000 588,500 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 120,000 120,600 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 520,000 516,100 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 600,000 637,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 700,000 988,420 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $235,000 234,964 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 550,000 565,785 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 500,000 493,750 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 405,000 423,731 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,385,000 1,405,775 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 370,116 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 55,000 58,369 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 182,000 246,846 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 608,625 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 395,250 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 607,000 602,448 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 400,000 363,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 468,000 443,430 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,650,000 1,555,455 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 1,065,000 1,091,625 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,196,000 3,128,085 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,406,000 2,466,150 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 800,000 754,600 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 315,000 321,300 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 100,000 101,500 Premier Income Trust 49 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 $455,000 $477,750 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 195,000 195,488 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 341,250 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 502,295 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 330,000 474,993 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $110,000 110,825 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 406,000 404,985 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 200,000 202,000 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 145,000 148,625 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 182,000 195,231 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 70,000 70,525 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 85,000 86,913 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 515,000 527,231 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 225,391 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $563,000 537,665 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 754,000 1,330,478 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 $400,000 394,000 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 175,000 174,125 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 295,000 284,675 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 160,000 158,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 394,050 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 132,188 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 233,000 231,253 HCA, Inc. sr. notes 6 1/2s, 2020 1,898,000 2,061,703 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 128,000 144,960 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 740,000 804,750 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 386,000 408,195 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 202,000 211,090 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 505,000 513,838 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 335,000 361,800 50 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Health care cont. JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) $562,000 $578,860 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 911,000 1,008,933 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 277,000 297,775 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 310,000 318,680 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 540,000 576,450 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 135,000 141,075 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 375,000 379,688 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 540,000 552,150 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 391,275 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 115,000 116,725 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 115,000 111,838 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 307,000 295,488 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 833,000 901,723 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 393,000 410,685 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 80,000 79,400 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 73,150 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 175,525 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 72,275 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 72,100 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 318,000 332,310 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 435,000 443,700 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 189,900 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 260,000 265,200 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 220,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,085,000 1,060,588 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 103,000 109,695 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 221,000 263,266 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 146,000 165,345 Premier Income Trust 51 CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 $377,000 $440,148 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,112,000 1,189,840 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 221,000 232,050 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 257,500 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 125,000 136,563 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 430,000 448,275 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 404,000 424,200 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 670,000 671,675 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 265,000 271,625 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 234,000 247,455 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 286,000 300,300 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 380,000 566,083 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 515,000 731,608 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 626,000 721,606 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $372,000 389,670 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 634,500 680,628 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 345,000 350,175 Utilities and power (1.6%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,308,150 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 353,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 160,000 150,800 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 790,000 772,225 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 110,000 116,050 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 85,000 88,613 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 615,000 731,053 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 940,000 1,175 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 577,000 749,668 El Paso, LLC company guaranty sr. notes 7s, 2017 160,000 176,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 205,000 246,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 386,655 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 644,000 713,230 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 208,000 217,880 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 120,000 130,800 52 Premier Income Trust CORPORATE BONDS AND NOTES (30.6%)* cont. Principal amount Value Utilities and power cont. FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 $150,000 $148,862 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 441,000 460,845 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 109,725 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 100,000 101,375 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,525,000 1,800,171 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,491,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 396,000 413,820 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 282,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 192,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 230,000 219,075 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 457,000 457,000 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 205,000 175,275 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 364,000 502,509 Total corporate bonds and notes (cost $229,799,279) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) † $1,500,181 $1,327,660 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,540,000 2,317,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,081,000 8,763,165 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 6,348,428 5,650,101 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 7,048,045 6,237,520 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 212,500 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 3,500 1,505,626 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $525,000 496,125 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 93,500 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 347,500,000 644,943 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $250,000 262,500 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 375,000 400,313 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 265,000 284,544 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 620,000 678,900 Premier Income Trust 53 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* cont. Principal amount/units Value Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) $425,000 $405,344 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 1,000,000 1,087,700 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 468,000 494,620 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 1,677,959 1,624,466 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 4,943,000 6,762,892 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 3,622,000 4,832,530 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,040,472 909,162 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 134,941 117,895 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 951,344 838,785 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 866,021 772,266 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 584,559 521,197 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 542,459 489,122 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 1,042,321 947,722 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 400,059 367,061 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 2,313,586 2,154,695 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 461,295 435,439 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 2,024,624 1,931,152 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 760,042 738,926 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 2,431,993 2,448,478 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 5,529,811 5,754,706 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 740,156 800,041 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 2,474,365 2,735,393 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $1,355,000 1,280,394 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 1,555,000 1,795,527 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 22,650,000 627,154 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $1,275,000 1,134,750 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 400,000 424,580 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 45,895 52,091 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 200,000 54 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* cont. Principal amount/units Value Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $465,000 $456,956 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 4,156,375 4,705,016 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 400,000 412,180 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 300,000 306,750 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 171,218 172,029 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 440,000 449,953 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 3,785,000 4,305,226 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 3,240,000 3,280,500 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,120,000 1,191,120 Venezuela (Bolivarian Republic of) sr. unsec. bonds 9 1/4s, 2028 (Venezuela) 100,000 81,750 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 650,000 449,150 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9 1/4s, 2027 (Venezuela) 605,000 511,872 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 2,359,152 Total foreign government and agency bonds and notes (cost $83,984,185) SENIOR LOANS (2.1%)* c Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $240,000 $239,000 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 245,000 246,429 WR Grace & Co. bank term loan FRN 3s, 2021 249,900 248,859 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 U 89,474 89,101 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 329,000 338,973 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 340,657 341,848 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 175,000 174,453 Consumer cyclicals (1.0%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 53,094 53,111 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.969s, 2018 1,955,958 1,819,041 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 165,000 161,759 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 600,000 596,500 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 486,654 486,046 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 335,000 333,325 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 973,000 954,554 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 491,325 472,969 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 185,000 185,553 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 116,972 117,996 Premier Income Trust 55 SENIOR LOANS (2.1%)* c cont. Principal amount Value Consumer cyclicals cont. Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 $813,486 $809,215 ROC Finance, LLC bank term loan FRN 5s, 2019 298,496 291,407 Travelport, LLC bank term loan FRN 9 1/2s, 2016 599,922 609,971 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 125,128 126,098 Univision Communications, Inc. bank term loan FRN 4s, 2020 388,025 385,212 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s, 2021 225,000 223,945 Consumer staples (0.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 341,145 338,245 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 341,550 341,367 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 200,000 198,750 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 398,262 398,262 Health care (0.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 293,131 293,497 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 323,375 324,004 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 229,992 229,849 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 528,675 525,949 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 185,000 184,769 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 200,000 199,429 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 285,000 282,506 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 238,821 238,191 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B3, 4.727s, 2017 239,298 231,072 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 487,140 483,335 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 422,870 423,088 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 679,863 679,863 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 480,000 478,800 Utilities and power (0.1%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 170,000 170,468 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 1,053,286 800,497 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.646s, 2017 13,961 10,610 Total senior loans (cost $16,350,352) 56 Premier Income Trust PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $38,000,000 $884,640 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/102.00 21,000,000 270,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.91 13,000,000 160,550 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.00 21,000,000 51,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/98.91 13,000,000 29,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 45,000,000 512,100 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 45,000,000 454,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 21,000,000 198,870 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 29,000,000 138,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 46,000,000 518,420 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 46,000,000 458,160 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 46,000,000 512,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 46,000,000 452,640 Total purchased options outstanding (cost $3,907,188) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration date/ Contract Floating rate index/Maturity date strike price amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/Sep-24 Sep-14/$2.8425 $36,353,200 $471,501 Credit Suisse International (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 102,204,000 259,598 (2.75)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.75 102,204,000 236,091 (2.745)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.745 51,102,000 186,522 (2.97)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.97 51,102,000 47,525 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 102,204,000 30,661 2.55375/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55375 51,102,000 28,617 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 51,102,000 26,573 2.55/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.55 102,204,000 24,529 Goldman Sachs International (2.72)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.72 68,750,000 508,750 (2.7175)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7175 68,750,000 495,688 Total purchased swap options outstanding (cost $3,441,552) Premier Income Trust 57 PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 815 $810,925 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,265 442,083 M/I Homes, Inc. Ser. A, $2.438 pfd. 8,790 227,661 Total preferred stocks (cost $1,103,872) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $230,000 $306,188 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 130,000 240,744 Total convertible bonds and notes (cost $487,041) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 7,100 $421,172 Total convertible preferred stocks (cost $381,995) COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 22,950 $918 Lone Pine Resources, Inc. Class A (Canada) † F 22,950 918 Tribune Co. Class 1C † F 92,963 23,241 Total common stocks (cost $149,872) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $13,607 Total warrants (cost $351) SHORT-TERM INVESTMENTS (5.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.05% L Shares 15,660,350 $15,660,350 U.S. Treasury Bills with an effective yield of 0.05%, November 13, 2014 ∆ § $331,000 330,964 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 # ∆ § 18,415,000 18,413,011 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 § 400,000 399,979 U.S. Treasury Bills with an effective yield of 0.03%, August 21, 2014 ∆ 192,000 191,997 U.S. Treasury Bills with an effective yield of 0.03%, October 16, 2014 ∆ 35,000 34,999 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 23, 2015 ∆ § 5,554,000 5,547,818 U.S. Treasury Bills with effective yields ranging from 0.04% to 0.05%, December 11, 2014 ∆ § 594,000 593,902 Total short-term investments (cost $41,172,786) TOTAL INVESTMENTS Total investments (cost $972,108,244) 58 Premier Income Trust Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit PLN Polish Zloty RUB Russian Ruble Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States exceptpursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $775,817,395. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). Premier Income Trust 59 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $353,087,586 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.7% Canada 0.8% Greece 3.3 Brazil 0.6 Argentina 2.4 Mexico 0.6 Russia 2.1 Indonesia 0.5 Venezuela 1.6 Germany 0.5 United Kingdom 1.2 Other 3.8 Luxembourg 0.9 Total 100.0% FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $255,396,076) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $768,071 $775,786 $(7,715) Canadian Dollar Sell 10/15/14 15,838 16,194 356 Chilean Peso Sell 10/15/14 775,314 800,194 24,880 Euro Sell 9/17/14 9,617,329 9,772,744 155,415 Singapore Dollar Buy 8/20/14 303,167 315,436 (12,269) Barclays Bank PLC Australian Dollar Buy 10/15/14 1,953,064 1,976,683 (23,619) British Pound Buy 9/17/14 1,931,568 1,977,898 (46,330) Canadian Dollar Sell 10/15/14 1,937,508 1,981,313 43,805 Chinese Yuan Buy 8/20/14 1,931,651 1,931,649 (Offshore) 2 Euro Sell 9/17/14 15,688,894 15,856,361 167,467 60 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $255,396,076) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Sell 8/20/14 $1,904,605 $1,879,709 $(24,896) Mexican Peso Sell 10/15/14 70,540 66,381 (4,159) New Zealand Dollar Buy 10/15/14 72,126 74,381 (2,255) Norwegian Krone Buy 9/17/14 3,586,983 3,757,581 (170,598) Polish Zloty Buy 9/17/14 822,407 844,650 (22,243) Singapore Dollar Buy 8/20/14 306,693 318,578 (11,885) South African Rand Sell 10/15/14 50,986 28,984 (22,002) South Korean Won Buy 8/20/14 2,450,671 2,447,337 3,334 Swedish Krona Sell 9/17/14 1,909,711 1,967,199 57,488 Swiss Franc Sell 9/17/14 1,924,976 1,945,212 20,236 Citibank, N.A. Australian Dollar Sell 10/15/14 3,606 28,092 24,486 Brazilian Real Sell 10/2/14 1,432,121 1,449,433 17,312 Chilean Peso Buy 10/15/14 1,148,407 1,160,214 (11,807) Chilean Peso Sell 10/15/14 1,129,909 1,165,062 35,153 Euro Sell 9/17/14 11,876,086 12,034,983 158,897 Japanese Yen Sell 8/20/14 84,283 57,255 (27,028) Mexican Peso Buy 10/15/14 389,659 397,267 (7,608) New Zealand Dollar Buy 10/15/14 134,805 178,378 (43,573) Norwegian Krone Buy 9/17/14 2,462,376 2,576,474 (114,098) Swiss Franc Sell 9/17/14 1,928,058 1,948,344 20,286 Thai Baht Buy 8/20/14 1,195,477 1,183,986 11,491 Thai Baht Sell 8/20/14 1,195,477 1,178,941 (16,536) Credit Suisse International Australian Dollar Sell 10/15/14 5,549 28,041 22,492 British Pound Buy 9/17/14 1,944,058 1,944,067 (9) Canadian Dollar Sell 10/15/14 2,062,660 2,090,637 27,977 Euro Sell 9/17/14 9,775,895 9,895,339 119,444 Indian Rupee Buy 8/20/14 40,322 33,414 6,908 Japanese Yen Sell 8/20/14 14,089 10,201 (3,888) Mexican Peso Sell 10/15/14 148,343 147,816 (527) New Zealand Dollar Buy 10/15/14 1,793,626 1,906,489 (112,863) Norwegian Krone Buy 9/17/14 1,921,904 2,004,874 (82,970) Singapore Dollar Sell 8/20/14 59,319 45,114 (14,205) South Korean Won Buy 8/20/14 94,549 93,068 1,481 Swedish Krona Sell 9/17/14 1,807,254 1,844,584 37,330 Swiss Franc Sell 9/17/14 1,927,948 1,948,198 20,250 Deutsche Bank AG Australian Dollar Buy 10/15/14 113,189 102,673 10,516 Canadian Dollar Sell 10/15/14 1,815,195 1,856,635 41,440 Czech Koruna Buy 9/17/14 1,158,177 1,188,923 (30,746) Czech Koruna Sell 9/17/14 1,158,177 1,183,888 25,711 Premier Income Trust 61 FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $255,396,076) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Euro Sell 9/17/14 $9,432,112 $9,573,152 $141,040 Japanese Yen Sell 8/20/14 815,254 816,147 893 New Zealand Dollar Buy 10/15/14 1,988,578 2,061,496 (72,918) Norwegian Krone Buy 9/17/14 3,782,024 3,907,905 (125,881) Polish Zloty Buy 9/17/14 1,137,717 1,160,892 (23,175) Swedish Krona Sell 9/17/14 3,843,989 3,936,363 92,374 Swiss Franc Sell 9/17/14 1,185,608 1,198,118 12,510 Goldman Sachs International Australian Dollar Sell 10/15/14 8,508 8,664 156 Canadian Dollar Sell 10/15/14 1,911,966 1,923,180 11,214 Euro Sell 9/17/14 12,730,252 12,911,423 181,171 Japanese Yen Sell 8/20/14 1,968,493 1,970,861 2,368 Norwegian Krone Buy 9/17/14 3,790,934 3,902,875 (111,941) Swedish Krona Sell 9/17/14 1,912,986 2,040,535 127,549 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 658,696 653,617 5,079 British Pound Buy 9/17/14 1,731,577 1,743,687 (12,110) British Pound Sell 9/17/14 1,731,577 1,717,986 (13,591) Euro Sell 9/17/14 8,271,262 8,359,259 87,997 Indonesian Rupiah Buy 8/20/14 2,381,032 2,368,550 12,482 Indonesian Rupiah Sell 8/20/14 2,381,032 2,338,899 (42,133) Japanese Yen Sell 8/20/14 82,974 83,074 100 Swedish Krona Sell 9/17/14 1,977,049 2,049,138 72,089 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 1,869,004 1,875,780 (6,776) Brazilian Real Buy 10/2/14 1,896,343 1,925,857 (29,514) Brazilian Real Sell 10/2/14 1,895,346 1,938,329 42,983 British Pound Buy 9/17/14 1,924,987 1,904,715 20,272 Canadian Dollar Sell 10/15/14 3,106,532 3,160,228 53,696 Euro Sell 9/17/14 8,599,777 8,725,451 125,674 Hungarian Forint Sell 9/17/14 1,414,144 1,463,763 49,619 Indian Rupee Buy 8/20/14 36,727 31,551 5,176 Japanese Yen Sell 8/20/14 2,582,190 2,593,879 11,689 Mexican Peso Sell 10/15/14 735,152 745,119 9,967 New Taiwan Dollar Sell 8/20/14 1,987,007 1,986,072 (935) New Zealand Dollar Sell 10/15/14 1,795,651 1,852,757 57,106 Norwegian Krone Buy 9/17/14 1,776,704 1,962,398 (185,694) Russian Ruble Sell 9/17/14 609,716 615,507 5,791 South Korean Won Sell 8/20/14 2,308,268 2,305,362 (2,906) Swedish Krona Sell 9/17/14 1,818,908 1,914,272 95,364 Swiss Franc Sell 9/17/14 3,846,981 3,865,919 18,938 Thai Baht Buy 8/20/14 4,397 4,348 49 Thai Baht Sell 8/20/14 4,397 4,348 (49) 62 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $255,396,076) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 $1,892,123 $1,917,687 $(25,564) Brazilian Real Sell 10/2/14 492,228 502,841 10,613 British Pound Buy 9/17/14 2,202,950 2,230,981 (28,031) Canadian Dollar Sell 10/15/14 1,953,164 1,985,936 32,772 Chilean Peso Sell 10/15/14 10,039 10,339 300 Euro Sell 9/17/14 6,583,421 6,708,827 125,406 Japanese Yen Sell 8/20/14 2,640,657 2,654,108 13,451 New Taiwan Dollar Sell 8/20/14 30,781 31,967 1,186 New Zealand Dollar Sell 10/15/14 1,785,022 1,812,346 27,324 Norwegian Krone Buy 9/17/14 3,735,170 3,892,819 (157,649) Singapore Dollar Sell 8/20/14 505,812 488,877 (16,935) Swedish Krona Sell 9/17/14 1,895,072 1,932,881 37,809 Swiss Franc Sell 9/17/14 1,924,976 1,945,143 20,167 UBS AG Canadian Dollar Sell 10/15/14 2,605,287 2,664,189 58,902 Euro Sell 9/17/14 3,367,779 3,425,814 58,035 Japanese Yen Sell 8/20/14 1,938,860 1,955,081 16,221 Singapore Dollar Sell 8/20/14 292,184 291,558 (626) WestPac Banking Corp. Australian Dollar Buy 10/15/14 1,898,873 1,905,034 (6,161) British Pound Buy 9/17/14 1,949,627 1,963,401 (13,774) British Pound Sell 9/17/14 1,949,627 1,952,812 3,185 Canadian Dollar Sell 10/15/14 1,357,345 1,387,773 30,428 Euro Sell 9/17/14 10,748,315 10,897,841 149,526 Japanese Yen Sell 8/20/14 820,523 819,685 (838) Total FUTURES CONTRACTS OUTSTANDING at 7/31/14 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $561,734 Sep-14 $11,829 Euro-Bobl 5 yr (Short) 78 13,407,722 Sep-14 2,893 Euro-Bund 10 yr (Short) 60 11,889,962 Sep-14 (252,462) Euro-Buxl 30 yr (Short) 35 6,436,680 Sep-14 (269,123) U.S. Treasury Bond 30 yr (Short) 618 84,917,063 Sep-14 (864,518) U.S. Treasury Bond Ultra 30 yr (Short) 91 13,726,781 Sep-14 (418,321) U.S. Treasury Note 10 yr (Short) 431 53,706,641 Sep-14 221,416 U.S. Treasury Note 5 yr (Long) 249 29,590,149 Sep-14 (193,059) Total Premier Income Trust 63 WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/14 (premiums $9,052,276) Counterparty Fixed obligation % to receive or (pay)/ Expiration date/ Contract Floating rate index/Maturity date strike price amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/$2.6425 $36,353,200 $127,600 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 36,353,200 267,196 (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 60,497,200 447,679 Credit Suisse International (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 25,551,000 57,234 (2.6475)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 25,551,000 57,234 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 51,102,000 85,851 (2.65)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 51,102,000 94,028 2.6475/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.6475 25,551,000 216,417 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 51,102,000 360,269 2.65/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.65 51,102,000 372,534 Goldman Sachs International 2.9175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.9175 68,750,000 104,500 2.92/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.92 68,750,000 112,750 2.8175/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.8175 68,750,000 243,375 2.82/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.82 68,750,000 255,063 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/Aug-24 Aug-14/2.515 55,061,000 36,891 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 30,248,600 228,377 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 26,070,000 4,536,701 Total WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $3,482,305) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $38,000,000 $505,780 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 38,000,000 162,260 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/101.00 21,000,000 165,060 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.91 13,000,000 97,110 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/100.00 21,000,000 94,290 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Oct-14/99.91 13,000,000 55,250 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 45,000,000 304,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 45,000,000 262,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 45,000,000 163,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 45,000,000 138,150 64 Premier Income Trust WRITTEN OPTIONS OUTSTANDING at 7/31/14 (premiums $3,482,305) cont. Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/$101.22 $21,000,000 $92,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 29,000,000 55,100 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 21,000,000 36,330 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 46,000,000 304,060 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 46,000,000 261,740 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 46,000,000 161,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 46,000,000 135,240 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 46,000,000 297,620 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 46,000,000 255,300 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 46,000,000 154,560 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 46,000,000 128,800 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/14 Counterparty Fixed right or obligation % to receive Expiration Premium Unrealized or (pay)/ date/ Contract receivable/ appreciation/ Floating rate index/Maturity date strike price amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/$3.60 $10,624,000 $(106,240) $(106,240) (3.20)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.20 10,624,000 102,256 100,078 JPMorgan Chase Bank N.A. (2.95)/3 month USD-LIBOR-BBA/ Sep-24 (Purchased) Sep-14/2.95 51,102,000 (40,882) 16,864 (3.6275)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/3.6275 10,624,000 (111,552) (111,552) (3.2275)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.2275 10,624,000 105,709 82,655 Total Premier Income Trust 65 TBA SALE COMMITMENTS OUTSTANDING at 7/31/14 (proceeds receivable $116,121,289) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, August 1, 2044 $5,000,000 8/12/14 $5,544,531 Federal National Mortgage Association, 4 1/2s, August 1, 2044 35,000,000 8/12/14 37,682,421 Federal National Mortgage Association, 4s, August 1, 2044 59,000,000 8/12/14 62,028,358 Federal National Mortgage Association, 3 1/2s, August 1, 2044 2,000,000 8/12/14 2,037,188 Federal National Mortgage Association, 3s, August 1, 2044 9,000,000 8/12/14 8,815,780 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 16,250,000 $— 6/23/24 2.7425% 3 month CAD- $(221,724) BA-CDOR MYR 22,750,000 — 3/19/19 4.0275% 3 month MYR- 431 KLIBOR-BNM Citibank, N.A. AUD 17,015,000 — 7/30/24 4.55% 6 month AUD- 24,192 BBR-BBSW AUD 17,015,000 — 7/31/24 4.5175% 6 month AUD- 44,274 BBR-BBSW Deutsche Bank AG MYR 22,750,000 — 3/19/19 4.035% 3 month MYR- (1,888) KLIBOR-BNM PLN 23,326,000 — 3/17/24 4.1072% 6 month PLN- (558,677) WIBOR-WIBO PLN 11,630,000 — 3/18/24 4.12875% 6 month PLN- (285,325) WIBOR-WIBO PLN 9,735,000 — 3/27/24 4.045% 6 month PLN- (215,275) WIBOR-WIBO PLN 114,202,000 — 7/14/16 6 month PLN- 2.48% (37,881) WIBOR-WIBO Goldman Sachs International CAD 6,316,000 — 5/30/23 2.534% 3 month CAD- (42,177) BA-CDOR EUR 100,389,000 — 8/30/14 1 year EUR-EONIA- 0.11% (39,852) OIS-COMPOUND EUR 100,389,000 — 8/30/14 0.309% 3 month EUR- (318,798) EURIBOR- REUTERS EUR 100,389,000 — 8/31/14 1 year EUR-EONIA- 0.11% (39,515) OIS-COMPOUND EUR 100,389,000 — 8/31/14 0.314% 3 month EUR- (325,588) EURIBOR- REUTERS 66 Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 100,389,000 $— 9/3/14 1 year EUR-EONIA- 0.086% $(72,998) OIS-COMPOUND EUR 100,389,000 — 9/3/14 0.283% 3 month EUR- (284,056) EURIBOR- REUTERS JPMorgan Chase Bank N.A. CAD 5,464,000 — 2/6/24 3 month CAD-BA- 2.855% 169,942 CDOR MXN 61,867,000 — 5/3/24 1 month MXN-TIIE- 6.25% 38,735 BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $339,650,000 $1,652,312 9/17/16 3 month USD- 1.00% $476,783 LIBOR-BBA 145,764,000 2,168,479 9/17/19 3 month USD- 2.25% 126,616 LIBOR-BBA 50,920,000 1,919,356 9/17/24 3 month USD- 3.25% (434,931) LIBOR-BBA 1,666,000 (181,566) 9/17/44 3 month USD- 4.00% 47,944 LIBOR-BBA 44,880,000 18,286 6/15/19 3 month USD- 2.64% (12,950) LIBOR-BBA 380,000 (3,388) 9/17/19 3 month USD- 2.15% 99 LIBOR-BBA 168,800,000 (62,095) 12/16/17 3 month USD- 1.835% 436,541 LIBOR-BBA 103,036,000 (572) 12/16/17 3 month USD- 1.897% 178,608 LIBOR-BBA 51,673,000 (287) 12/16/17 3 month USD- 1.86625% 120,731 LIBOR-BBA 25,004,000 31,010 9/17/16 3 month USD- 0.90% (5,671) LIBOR-BBA 80,392,000 (446) 12/16/17 3 month USD- 1.905% 126,814 LIBOR-BBA 19,591,000 (109) 12/16/17 3 month USD- 1.8625% 47,204 LIBOR-BBA 136,674,000 (194,398) 12/16/17 3 month USD- 1.882% 83,460 LIBOR-BBA EUR 2,730,000 30,296 9/17/16 6 month EUR- 0.75% 879 EURIBOR-REUTERS Premier Income Trust 67 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 15,275,000 $(817,865) 9/17/19 1.50% 6 month EUR- $19,031 EURIBOR- REUTERS EUR 23,883,000 2,451,332 9/17/24 6 month EUR- 2.25% (159,016) EURIBOR-REUTERS EUR 1,000 123 9/17/44 6 month EUR- 2.75% (86) EURIBOR-REUTERS EUR 22,220,000 (400) 6/17/24 6 month EUR- 1.609% 756,210 EURIBOR-REUTERS EUR 22,220,000 (218) 6/17/24 6 month EUR- 1.622% 793,735 EURIBOR-REUTERS EUR 5,521,000 (636,426) 9/17/34 6 month EUR- 2.75% 324,569 EURIBOR-REUTERS EUR 83,025,000 (7,711,718) 9/17/21 6 month EUR- 2.00% 65,281 EURIBOR-REUTERS GBP 2,000 (4) 9/17/16 6 month GBP- 1.50% (8) LIBOR-BBA GBP 4,000 32 9/17/19 6 month GBP- 2.25% 35 LIBOR-BBA GBP 1,660,000 (32) 7/29/24 6 month GBP- 3.2575% (10,261) LIBOR-BBA GBP 1,563,000 (30) 7/29/24 6 month GBP- 3.25% (10,495) LIBOR-BBA GBP 6,210,000 (118) 7/29/24 6 month GBP- 3.256% (39,046) LIBOR-BBA GBP 2,987,000 (57) 7/29/24 6 month GBP- 3.285% (12,609) LIBOR-BBA JPY 75,973,000 (25) 3/24/44 6 month JPY- 1.80% 23,901 LIBOR-BBA JPY 148,765,000 (50) 3/24/44 6 month JPY- 1.79625% 45,399 LIBOR-BBA JPY 4,165,600,000 (163) 3/14/19 6 month JPY- 0.3175% 162,204 LIBOR-BBA JPY 911,400,000 (159) 3/14/44 6 month JPY- 1.795% (280,392) LIBOR-BBA JPY 73,652,000 (13) 3/24/44 6 month JPY- 1.80125% 23,414 LIBOR-BBA $27,530,500 (197,206) 7/2/24 2.6025% 3 month USD- (53,723) LIBOR-BBA Total 68 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $6,772,000 $— 6/24/24 (2.865%) USA Non Revised $3,427 Consumer Price Index-Urban (CPI-U) 8,803,000 — 6/24/24 (2.865%) USA Non Revised 4,454 Consumer Price Index-Urban (CPI-U) Barclays Bank PLC 721,845 — 1/12/40 5.00% (1 month Synthetic MBX Index (870) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,249,049 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,293) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,305,491 — 1/12/40 5.00% (1 month Synthetic MBX Index (1,573) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,181,547 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,793) USD-LIBOR) 5.00% 30 year Fannie Mae pools 17,586,973 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,201) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,745,639 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,807) USD-LIBOR 6.50% 30 year Fannie Mae pools 488,033 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,140) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,327,580 — 1/12/41 5.00% (1 month Synthetic MBX Index (2,015) USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,195,376 — 1/12/41 5.00% (1 month Synthetic MBX Index (9,402) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,324,472 — 1/12/39 6.00% (1 month Synthetic TRS Index 7,067 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,270,268 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,816) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,889,368 — 1/12/41 5.00% (1 month Synthetic MBX Index (5,902) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,181,065 — 1/12/40 4.00% (1 month Synthetic MBX Index (5,178) USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $159,865 $— 1/12/38 6.50% (1 month Synthetic TRS Index $795 USD-LIBOR) 6.50% 30 year Fannie Mae pools 542,095 — 1/12/41 5.00% (1 month Synthetic MBX Index (823) USD-LIBOR) 5.00% 30 year Fannie Mae pools 668,479 — 1/12/41 5.00% (1 month Synthetic MBX Index (701) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,982,741 — 1/12/41 5.00% (1 month Synthetic MBX Index (6,044) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,377,127 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,955) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,878,306 — 1/12/40 4.00% (1 month Synthetic MBX Index (12,619) USD-LIBOR) 4.00% 30 year Fannie Mae pools 558,848 — 1/12/40 5.00% (1 month Synthetic MBX Index (673) USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,333,342 — 1/12/40 4.50% (1 month Synthetic MBX Index (8,386) USD-LIBOR) 4.50% 30 year Fannie Mae pools 16,722,204 — 1/12/41 5.00% (1 month Synthetic MBX Index (25,377) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,670,760 — 1/12/41 5.00% (1 month Synthetic MBX Index (5,571) USD-LIBOR) 5.00% 30 year Fannie Mae pools 632,635 — 1/12/40 5.00% (1 month Synthetic MBX Index (762) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,051,529 — 1/12/40 5.00% (1 month Synthetic MBX Index (2,472) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,487,238 — 1/12/40 5.00% (1 month Synthetic MBX Index (1,792) USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,547,429 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,815) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,569,824 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,879) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,304,901 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 7,549 USD-LIBOR 5.50% 30 year Fannie Mae pools 70 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $652,451 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $3,774 USD-LIBOR 5.50% 30 year Fannie Mae pools 652,451 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 3,774 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,309,365 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 7,575 USD-LIBOR 5.50% 30 year Fannie Mae pools 3,400,815 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 19,674 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,309,365 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 7,575 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,360,907 — 1/12/41 4.00% (1 month Synthetic TRS Index (557) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,013,752 — 1/12/41 5.00% (1 month Synthetic TRS Index 9,679 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,212,242 — 1/12/41 5.00% (1 month Synthetic TRS Index 5,826 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,192,167 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,809) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,537,336 — 1/12/41 5.00% (1 month Synthetic TRS Index 7,389 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,714,829 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,658) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,366,523 — 1/12/38 6.50% (1 month Synthetic TRS Index 11,770 USD-LIBOR) 6.50% 30 year Fannie Mae pools 339,590 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,689 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,614,266 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 15,124 USD-LIBOR 5.50% 30 year Fannie Mae pools 261,589 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (545) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,319,172 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (9,770) USD-LIBOR 5.00% 30 year Fannie Mae pools Premier Income Trust 71 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $9,720,000 $— 3/20/24 (2.505%) USA Non Revised $101,963 Consumer Price Index-Urban (CPI-U) 8,011,000 — 3/21/24 (2.505%) USA Non Revised 84,124 Consumer Price Index-Urban (CPI-U) 7,686,084 17,414 1/12/43 3.50% (1 month Synthetic TRS Index 4,568 USD-LIBOR) 3.50% 30 year Fannie Mae pools Citibank, N.A. 2,333,886 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,542) USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,310,322 — 1/12/41 5.00% (1 month Synthetic MBX Index (8,059) USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,916,916 — 1/12/41 5.00% (1 month Synthetic MBX Index (7,462) USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,775,000 — 3/27/24 (2.4825%) USA Non Revised 121,112 Consumer Price Index-Urban (CPI-U) EUR 19,330,000 — 2/21/19 (1.235%) Eurostat Eurozone (236,319) HICP excluding tobacco EUR 10,070,000 — 2/21/24 1.69% Eurostat Eurozone 191,072 HICP excluding tobacco Credit Suisse International $1,770,107 — 1/12/41 5.00% (1 month Synthetic MBX Index (2,686) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,797,245 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,746) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,213,938 — 1/12/41 5.00% (1 month Synthetic TRS Index 15,447 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,256,555 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,981) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,574,289 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (6,565) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,432,191 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,496 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 72 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. EUR 5,570,000 $— 3/27/19 (1.1913%) Eurostat Eurozone $(51,158) HICP excluding tobacco EUR 19,330,000 — 2/20/19 (1.2225%) Eurostat Eurozone (219,495) HICP excluding tobacco EUR 10,070,000 — 2/20/24 1.68% Eurostat Eurozone 176,913 HICP excluding tobacco EUR 5,570,000 — 3/24/19 (1.1925%) Eurostat Eurozone (51,643) HICP excluding tobacco GBP 4,710,000 — 3/20/19 3.05% GBP Non-revised UK 43,083 Retail Price Index GBP 4,710,000 — 3/25/19 3.0413% GBP Non-revised UK 39,497 Retail Price Index Deutsche Bank AG $1,797,245 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,746) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,932,933 — 1/12/39 6.00% (1 month Synthetic TRS Index 10,314 USD-LIBOR) 6.00% 30 year Fannie Mae pools 744,509 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,703 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,099,097 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,208) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,099,097 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,208) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,138,375 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,373) USD-LIBOR 6.50% 30 year Fannie Mae pools 427,655 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (891) USD-LIBOR 6.50% 30 year Fannie Mae pools 927,956 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,952 USD-LIBOR) 6.00% 30 year Fannie Mae pools 139,565 — 1/12/39 6.00% (1 month Synthetic TRS Index 745 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,165,445 — 1/12/40 4.00% (1 month Synthetic TRS Index (207) USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 73 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $933,617 $— 1/12/39 6.00% (1 month Synthetic TRS Index $4,982 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,867,141 — 1/12/39 6.00% (1 month Synthetic TRS Index 9,963 USD-LIBOR) 6.00% 30 year Fannie Mae pools 53,558 — 1/12/38 6.50% (1 month Synthetic TRS Index 266 USD-LIBOR) 6.50% 30 year Fannie Mae pools 802,470 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,673) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,559,560 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,251) USD-LIBOR 6.50% 30 year Fannie Mae pools 962,874 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,007) USD-LIBOR 6.50% 30 year Fannie Mae pools 73,777 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (154) USD-LIBOR 6.50% 30 year Fannie Mae pools 196,798 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (410) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,054,045 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,301) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,104,656 — 1/12/42 4.00% (1 month Synthetic TRS Index (6,318) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,709,000 — 7/14/44 (2.83%) USA Non Revised (25,952) Consumer Price Index-Urban (CPI-U) 15,575,000 — 6/19/24 (2.83%) USA Non Revised 31,134 Consumer Price Index-Urban (CPI-U) 1,856,000 — 7/29/44 (2.7975%) USA Non Revised (7,944) Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 9,302,308 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,809) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,397,291 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,208) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total 74 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $38,247 $671,000 5/11/63 300 bp $40,249 BBB– Index CMBX NA BBB–/P 40,127 650,000 5/11/63 300 bp 42,067 BBB– Index CMBX NA BBB–/P 19,586 325,000 5/11/63 300 bp 20,555 BBB– Index CMBX NA BBB–/P 9,980 146,000 5/11/63 300 bp 10,415 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 77,713 701,000 5/11/63 300 bp 79,804 BBB– Index Credit Suisse International CMBX NA BBB–/P 66,890 1,630,000 5/11/63 300 bp 71,753 BBB– Index CMBX NA BBB–/P 73,649 961,000 5/11/63 300 bp 76,516 BBB– Index CMBX NA BBB–/P 24,251 797,000 5/11/63 300 bp 26,628 BBB– Index CMBX NA BBB–/P 14,042 797,000 5/11/63 300 bp 16,420 BBB– Index CMBX NA BBB–/P 51,903 789,000 5/11/63 300 bp 54,257 BBB– Index CMBX NA BBB–/P 61,012 788,000 5/11/63 300 bp 63,363 BBB– Index CMBX NA BBB–/P 62,716 786,000 5/11/63 300 bp 65,062 BBB– Index CMBX NA BBB–/P 85,870 760,000 5/11/63 300 bp 88,138 BBB– Index CMBX NA BBB–/P 11,523 750,000 5/11/63 300 bp 13,761 BBB– Index CMBX NA BBB–/P 48,442 665,000 5/11/63 300 bp 50,426 BBB– Index CMBX NA BBB–/P 7,303 629,000 5/11/63 300 bp 9,179 BBB– Index CMBX NA BBB–/P 48,395 608,000 5/11/63 300 bp 50,209 BBB– Index CMBX NA BBB–/P 6,563 343,000 5/11/63 300 bp 7,586 BBB– Index CMBX NA BB Index — (4,352) 833,000 5/11/63 (500 bp) (4,829) CMBX NA BB Index — (10,758) 616,000 5/11/63 (500 bp) (11,111) Premier Income Trust 75 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BB Index — $7,965 $515,000 5/11/63 (500 bp) $7,670 CMBX NA BB Index — 13,547 513,000 5/11/63 (500 bp) 13,253 CMBX NA BB Index — 5,272 510,000 5/11/63 (500 bp) 4,980 CMBX NA BB Index — (2,536) 278,000 5/11/63 (500 bp) (2,695) CMBX NA BB Index — (2,119) 276,000 5/11/63 (500 bp) (2,277) CMBX NA BB Index — (2,644) 276,000 5/11/63 (500 bp) (2,802) CMBX NA BB Index — 5,159 258,000 5/11/63 (500 bp) 5,012 CMBX NA BB Index — (11,870) 612,000 5/11/63 (500 bp) (12,220) CMBX NA BBB–/P (15,354) 1,246,000 5/11/63 300 bp (11,637) BBB– Index CMBX NA BBB–/P (18,666) 1,238,000 5/11/63 300 bp (14,973) BBB– Index CMBX NA BBB–/P (23,329) 1,205,000 5/11/63 300 bp (19,734) BBB– Index CMBX NA BBB–/P 28,168 652,000 5/11/63 300 bp 30,113 BBB– Index CMBX NA BBB–/P 14,943 628,000 5/11/63 300 bp 16,817 BBB– Index CMBX NA BBB–/P 2,109 609,000 5/11/63 300 bp 3,926 BBB– Index CMBX NA BBB–/P 422 608,000 5/11/63 300 bp 2,236 BBB– Index CMBX NA BBB–/P (10,948) 606,000 5/11/63 300 bp (9,140) BBB– Index CMBX NA BBB–/P (1,858) 549,000 5/11/63 300 bp (541) BBB– Index CMBX NA BBB–/P 24,887 520,000 5/11/63 300 bp 26,438 BBB– Index CMBX NA BBB–/P (2,594) 272,000 5/11/63 300 bp (1,941) BBB– Index CMBX NA — (39,321) 696,000 1/17/47 (300 bp) (29,147) BBB– Index CMBX NA — (32,149) 685,000 1/17/47 (300 bp) (22,136) BBB– Index Deutsche Bank AG Republic of Caa1 161,961 1,385,000 3/20/17 500 bp (536,282) Argentina, 8.28%, 12/31/33 Goldman Sachs International CMBX NA BB Index — (2,651) 276,000 5/11/63 (500 bp) (2,809) CMBX NA BB Index — 5,834 258,000 5/11/63 (500 bp) 5,686 76 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/14 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $(10,098) $606,000 5/11/63 300 bp $(8,290) Index CMBX NA BBB– BBB–/P (2,967) 272,000 5/11/63 300 bp (2,316) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $23,241 Energy — — 1,836 Total common stocks — — Convertible bonds and notes — 546,932 — Convertible preferred stocks 421,172 — — Corporate bonds and notes — 237,129,276 10 Foreign government and agency bonds and notes — 90,240,889 — Mortgage-backed securities — 371,399,493 — Preferred stocks 442,083 1,038,586 — Purchased options outstanding — 4,642,410 — Purchased swap options outstanding — 2,316,055 — Senior loans — 16,137,916 — U.S. government and agency mortgage obligations — 253,163,602 — Warrants — 13,607 — Short-term investments 15,660,350 25,512,670 — Totals by level Premier Income Trust 77 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,191,798 $— Futures contracts (1,761,345) — — Written options outstanding — (3,830,850) — Written swap options outstanding — (7,603,699) — Forward premium swap option contracts — (18,195) — TBA sale commitments — (116,108,278) — Interest rate swap contracts — 2,210,209 — Total return swap contracts — 128,547 — Credit default contracts — (616,626) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 78 Premier Income Trust Statement of assets and liabilities 7/31/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $956,447,894) $1,003,029,778 Affiliated issuers (identified cost $15,660,350) (Notes 1 and 5) 15,660,350 Cash 730,046 Foreign currency (cost $144,820) (Note 1) 141,855 Dividends, interest and other receivables 9,677,929 Receivable for investments sold 8,915,991 Receivable for sales of delayed delivery securities (Note 1) 112,385,648 Receivable for variation margin (Note 1) 2,115,090 Unrealized appreciation on forward premium swap option contracts (Note 1) 199,597 Unrealized appreciation on forward currency contracts (Note 1) 2,882,828 Unrealized appreciation on OTC swap contracts (Note 1) 2,157,568 Premium paid on OTC swap contracts (Note 1) 194,214 Prepaid assets 48,508 Total assets LIABILITIES Payable for investments purchased 10,765,778 Payable for purchases of delayed delivery securities (Note 1) 229,180,911 Payable for compensation of Manager (Note 2) 1,433,694 Payable for custodian fees (Note 2) 42,400 Payable for investor servicing fees (Note 2) 32,519 Payable for shares of the fund repurchased 948,200 Payable for Trustee compensation and expenses (Note 2) 278,302 Payable for administrative services (Note 2) 2,532 Payable for variation margin (Note 1) 1,495,451 Distributions payable to shareholders 3,266,162 Unrealized depreciation on OTC swap contracts (Note 1) 3,970,148 Premium received on OTC swap contracts (Note 1) 1,035,893 Unrealized depreciation on forward currency contracts (Note 1) 1,691,030 Unrealized depreciation on forward premium swap option contracts (Note 1) 217,792 Written options outstanding, at value (premiums $12,534,581) (Notes 1 and 3) 11,434,549 TBA sale commitments, at value (proceeds receivable $116,121,289) (Note 1) 116,108,278 Other accrued expenses 418,368 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $976,254,862 Distributions in excess of net investment income (Note 1) (2,433,898) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (245,913,003) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 47,909,434 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($775,817,395 divided by 125,224,458 shares) $6.20 The accompanying notes are an integral part of these financial statements. Premier Income Trust 79 Statement of operations Year ended 7/31/14 INVESTMENT INCOME Interest (net of foreign tax of $12,635) (including interest income of $12,266 from investments in affiliated issuers) (Note 5) $48,908,938 Dividends 152,351 Total investment income EXPENSES Compensation of Manager (Note 2) 5,708,403 Investor servicing fees (Note 2) 399,676 Custodian fees (Note 2) 127,536 Trustee compensation and expenses (Note 2) 54,815 Administrative services (Note 2) 20,709 Other 896,137 Total expenses Expense reduction (Note 2) (46) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,910,910 Net realized loss on swap contracts (Note 1) (17,995,254) Net realized loss on futures contracts (Note 1) (5,731,150) Net realized loss on foreign currency transactions (Note 1) (5,825,113) Net realized gain on written options (Notes 1 and 3) 11,376,748 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,629,133 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 31,255,602 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 80 Premier Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $41,854,059 $46,039,850 Net realized gain (loss) on investments and foreign currency transactions (11,263,859) 23,965,221 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 32,884,735 2,826,957 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (40,895,646) (46,497,499) Increase in capital share transactions from reinvestment of distributions — 268,669 Decrease from shares repurchased (Note 4) (72,195,197) (19,246,949) Total increase (decrease) in net assets NET ASSETS Beginning of year 825,433,303 818,077,054 End of year (including distributions in excess of net investment income and undistributed net investment income of $2,433,898 and $5,856,187, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 138,455,453 142,024,455 Shares issued in connection with reinvestment of distributions — 46,339 Shares repurchased (Note 4) (13,230,995) (3,615,157) Retirement of shares held by the fund — (184) Shares outstanding at end of year 125,224,458 138,455,453 The accompanying notes are an integral part of these financial statements. Premier Income Trust 81 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/14 7/31/13 7/31/12 7/31/11 7/31/10 Net asset value, beginning of period Investment operations: Net investment income a .32 .32 .27 .45 .61 Net realized and unrealized gain (loss) on investments .17 .19 (.28) .09 .81 Total from investment operations Less distributions: From net investment income (.31) (.33) (.34) (.68) (.84) From return of capital — — (.06) — — Total distributions Increase from shares repurchased — — — Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .90 .86 .88 .85 .87 e Ratio of net investment income to average net assets (%) 5.23 5.49 4.80 7.16 9.78 Portfolio turnover (%) d 189 215 153 294 85 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover excludes TBA roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended July 31, 2010. The accompanying notes are an integral part of these financial statements. Premier Income Trust 82 Notes to financial statements 7/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through July 31, 2014. Putnam Premier Income Trust (the fund) is a non-diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non –diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Premier Income Trust 83 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move 84 Premier Income Trust unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. Premier Income Trust 85 The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection 86 Premier Income Trust seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements which govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements which govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Premier Income Trust 87 At the close of the reporting period, the fund had a net liability position of $6,657,220 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $7,435,168 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2014, the fund had a capital loss carryover of $220,565,153 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $27,727,300 $23,919,351 $51,646,651 * 6,338,093 N/A 6,338,093 July 31, 2015 17,302,669 N/A 17,302,669 July 31, 2016 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $15,226,292 recognized during the period between November 1, 2013 and July 31, 2014 to its fiscal year ending July 31, 2015. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from late year loss deferrals, from dividends payable, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $9,248,498 88 Premier Income Trust to decrease undistributed net investment income, $48,116 to decrease paid-in-capital and $9,296,614 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $43,326,791 Unrealized depreciation (8,783,826) Net unrealized appreciation 34,542,965 Undistributed ordinary income 1,455,300 Capital loss carryforward (220,565,153) Post-October capital loss deferral (15,226,292) Cost for federal income tax purposes $983,878,078 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Premier Income Trust 89 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $46 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $450, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $1,412,719,961 and $1,400,111,296, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $6,483,750 and $6,484,844, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period $304,213,200 $3,353,951 $— $— Options opened 2,259,313,669 15,392,647 2,092,000,000 9,109,024 Options exercised — Options expired (38,026,700) (413,426) (102,000,000) (420,625) Options closed (1,703,607,969) (9,280,896) (1,227,000,000) (5,206,094) Written options outstanding at the end of the reporting period $821,892,200 $9,052,276 $763,000,000 $3,482,305 Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 13,230,995 common shares for an aggregate purchase price of $72,195,197, which reflects a weighted-average discount from net asset value per share of 10.25%. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,848 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $10,109. 90 Premier Income Trust Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $19,883,474 $343,044,319 $347,267,443 $12,266 $15,660,350 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $89,474, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR Grace & Co. $89,474 Totals Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Premier Income Trust 91 Note 9: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $181,600,000 Purchased swap option contracts (contract amount) $554,600,000 Written TBA commitment option contracts (contract amount) (Note 3) $327,000,000 Written swap option contracts (contract amount) (Note 3) $487,500,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $564,700,000 OTC interest rate swap contracts (notional) $1,663,900,000 Centrally cleared interest rate swap contracts (notional) $2,471,300,000 OTC total return swap contracts (notional) $623,800,000 OTC credit default contracts (notional) $24,000,000 Warrants (number of warrants) 100 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $84,606 Payables $701,232 Foreign exchange contracts Receivables 2,882,828 Payables 1,691,030 Equity contracts Investments 13,607 Payables — Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 21,653,051* depreciation 25,569,919* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 92 Premier Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $627,932 $627,932 Foreign exchange contracts — — (5,775,135) — $(5,775,135) Interest rate contracts (3,283,018) (5,731,150) — (18,623,186) $(27,637,354) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $970,309 $970,309 Foreign exchange contracts — — — 1,803,971 — $1,803,971 Equity contracts 4,305 — $4,305 Interest rate contracts — 1,180,728 (1,709,963) — 4,851,888 $4,322,653 Total Premier Income Trust 93 Note 10: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $431 $— $— $68,466 $— $— $— $— $208,677 $— $— $— $— $277,574 Centrally cleared interest rate swap contracts § — — 2,027,133 — 2,027,133 OTC Total return swap contracts* # 7,881 295,347 — 312,184 291,436 — 66,059 — 972,907 OTC Credit default contracts* # 5,346 2,091 — — 74,710 — 2,459 — 84,606 Futures contracts § — 87,957 — — — 87,957 Forward currency contracts # 180,651 292,332 — 267,625 235,882 324,484 322,458 177,747 496,324 — 269,028 133,158 183,139 2,882,828 Forward premium swap option contracts # — — — 100,078 — 99,519 — 199,597 Purchased swap options** # 471,501 — — — 840,116 — 1,004,438 — 2,316,055 Purchased options** # — 4,642,410 — 4,642,410 Total Assets Liabilities: OTC Interest rate swap contracts* # 221,724 — 1,099,046 1,122,984 — 2,443,754 Centrally cleared interest rate swap contracts § — — 1,491,671 — 1,491,671 OTC Total return swap contracts* # — 173,044 — 255,382 341,274 3,746 64,897 — 6,017 — 844,360 OTC Credit default contracts* # — 2,683 698,243 306 — 701,232 Futures contracts § — 3,780 — — — 3,780 Forward currency contracts # 19,984 327,987 — 220,650 214,462 252,720 111,941 67,834 225,874 — 228,179 626 20,773 1,691,030 Forward premium swap option contracts # — — — 106,240 — 111,552 — 217,792 Written swap options # 842,475 — — — 1,243,567 — 715,688 — 4,801,969 — 7,603,699 Written options # — 3,830,850 — 3,830,850 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(418,373) $— $— $— $(229,977) $(1,314,806) $(620,402) $— $(3,529,332) $— $— $— $— Net amount $— $88,739 $535,462 $166,081 $(129,865) $(414,465) $— $109,913 $— $84,177 $40,849 $132,532 $162,366 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
